Exhibit 10.1
CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
     This Convertible Preferred Stock Purchase Agreement (“Agreement”) is
entered into and effective as of September 29, 2009 (“Effective Date”), by and
among VeriChip Corporation, a Delaware corporation (“Company”), and Optimus
Capital Partners, LLC, a Delaware limited liability company, doing business as
Optimus Technology Capital Partners, LLC (including its designees, successors
and assigns, “Investor”).
RECITALS
     A. The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to
$10,000,000.00 of shares of Preferred Stock; and
     B. The offer and sale of the Securities provided for herein are being made
without registration under the Act, in reliance upon the provisions of
Section 4(2) of the Act, Regulation D promulgated under the Act, and such other
exemptions from the registration requirements of the Act as may be available
with respect to any or all of the purchases of Securities to be made hereunder.
AGREEMENT
     In consideration of the premises, the mutual provisions of this Agreement,
and other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:
ARTICLE 1
DEFINITIONS
     In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designations, and (b) the following
terms have the meanings indicated in this ARTICLE 1:
     “Act” means the Securities Act of 1933, as amended.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
a Person, as such terms are used in and construed under Rule 144 under the Act.
With respect to Investor, without limitation, any Person owning, owned by, or
under common ownership with Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Investor will be deemed to be an Affiliate.
     “Agreement” means this Convertible Preferred Stock Purchase Agreement.
     “Authorized Share Failure” has the meaning set forth in Section 5.14.
     “Automatic Termination” has the meaning set forth in Section 3.1.

1



--------------------------------------------------------------------------------



 



     “Bloomberg” means Bloomberg Financial Markets.
     “Borrowed Shares Registration Statement” has the meaning set forth in
Section 4.1(hh)(i).
     “Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.
     “Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit B.
     “Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
     “Closing Bid Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and Investor. If the Company
and the Holder are unable to agree upon the fair market value of such security,
then such dispute shall be resolved pursuant to Section 7.7. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
     “Commitment Closing” has the meaning set forth in Section 2.2(a).
     “Commitment Fee” means a non-refundable fee of $800,000.00, payable by
Company to Investor in full on the first Tranche Closing Date, in cash, by
offset from the Tranche Amount from the first Tranche Closing funds. In no event
shall the aggregate Commitment Fee payable by the Company exceed $800,000.00.
The Commitment Fee is only payable on the first Tranche Closing Date in the
event the gross proceeds from the first Tranche Closing exceed the Commitment
Fee; if such gross proceeds are less than $800,000.00 then the entire gross
proceeds shall be offset toward the Commitment Fee and the balance of the
Commitment Fee shall be paid in cash by the Company. If the Commitment Fee has
not been paid in full by the six-month anniversary of the first Tranche Closing
Date (whether because the first Tranche has not closed, because the first
Tranche did not include sufficient gross proceeds, or any other reason) then the
Company shall pay any remaining amount of the Commitment Fee in cash on such
date.
     “Common Stock” or “Common Shares” means the common stock, par value $0.01
per share, of the Company, and any replacement or substitute thereof, or any
share capital into which such Common Stock shall have been changed or any share
capital resulting from a reclassification of such Common Stock.

2



--------------------------------------------------------------------------------



 



     “Company Termination” has the meaning set forth in Section 3.2.
     “Conversion Notice” means a notice of conversion of the Preferred Stock
delivered by Investor to the Company or by the Company to Investor, as
applicable, pursuant to this Agreement.
     “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Preferred Stock.
     “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into, or exercisable or exchangeable for,
shares of Common Stock.
     “Delisting Event” means any time during the term of this Agreement, that
the Common Stock is not listed for and actively trading on a Trading Market, or
is suspended or delisted with respect to the trading of shares of Common Stock
on a Trading Market.
     “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith and attached hereto.
     “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
     “DWAC Shares” means all Common Shares or other shares of Common Stock
issued or issuable to Investor or any Affiliate, successor or assign of Investor
pursuant to any of the Transaction Documents, including without limitation any
Conversion Shares, all of which shall be (a) issued in electronic form,
(b) freely tradable and without restriction on resale, and (c) timely credited
by Company to the specified Deposit/Withdrawal at Custodian (DWAC) account with
DTC under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function, in
accordance with irrevocable instructions issued to and countersigned by the
Transfer Agent, in the form attached hereto as Exhibit C, provided that if the
Transfer Agent is not capable of issuing DWAC shares then clauses (a) and
(c) above shall not apply.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fundamental Transaction” means and shall be deemed to have occurred at
such time upon any of the following events:
          (i) Other than the transaction described in Section 1 to the
Disclosure Schedules, a consolidation, merger or other business combination or
event or transaction following which the holders of Common Stock immediately
preceding such consolidation, merger, combination or event either (a) no longer
hold a majority of the shares of Common Stock or (b) no longer have the ability
to elect a majority of the board of directors of the Company (a “Change in
Control”);

3



--------------------------------------------------------------------------------



 



          (ii) the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
          (iii) a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.
     “GAAP” means United States generally accepted accounting principles applied
on a consistent basis during the periods involved.
     “Indebtedness” means (a) any liabilities for borrowed money or amounts owed
in excess of $250,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.
     “Issuance Date” means, with respect to any shares of Preferred Stock, the
date that the Company issues such shares.
     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
     “Material Adverse Effect” includes any material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries, taken as a whole, or (iii) a the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document.
     “Material Agreement” includes any loan agreement, financing agreement,
equity investment agreement or securities instrument to which Company is a
party, any agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and any other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
     “Maximum Placement” means $10,000,000.00.
     “Maximum Tranche Amount” means, subject to any other applicable limitations
set forth in this Agreement, the Maximum Placement less the amount of any
previously noticed and funded Tranches.
     “Officer’s Closing Certificate” means a certificate in customary form
reasonably acceptable to the Investor, executed by an authorized officer of the
Company.
     “Opinion” means an opinion from Company’s independent legal counsel, in the
form attached as Exhibit E or in such other form agreed upon by the parties, to
be delivered in connection with the Commitment Closing and any Tranche Closing.

4



--------------------------------------------------------------------------------



 



     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Preferred Shares” means shares of convertible Series A Preferred Stock of
the Company provided for in the Certificate of Designations, to be issued to
Investor pursuant to this Agreement.
     “Preferred Stock” means the Series A Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
     “Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Act) related to the sale or offering of any Common Shares,
including without limitation any prospectus or prospectus supplement contained
within any Registration Statement.
     “Registration Statement” means a valid, current and effective registration
statement registering for sale any Common Stock of the Company, and except where
the context otherwise requires, means the registration statement, as amended,
including (i) all documents filed as a part thereof or incorporated by reference
therein, and (ii) any information contained or incorporated by reference in a
prospectus filed with the SEC in connection with such registration statement, to
the extent such information is deemed under the Act to be part of the
registration statement.
     “Regulation D” means Regulation D promulgated under the Act.
     “Required Approval” means any approval of the Trading Market or the
Company’s stockholders required to be obtained by Company prior to issuing the
Securities pursuant to any applicable rules of the Trading Market.
     “Required Reserve Amount” has the meaning set forth in Section 5.14.
     “Required Tranche Documents” has the meaning set forth in Section 2.3(e).
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Reports” includes all reports required to be filed by the Company
under the Act and/or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the Effective Date (or such shorter
period as the Company was required by law to file such material).
     “Securities” includes the Common Shares and the Preferred Shares issuable
pursuant to this Agreement.

5



--------------------------------------------------------------------------------



 



     “Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
     “Termination Date” means the earlier of (i) the date that is two years
after the Effective Date, or (ii) the Tranche Closing Date on which the sum of
the aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.
     “Termination Notice” has the meaning as set forth in Section 3.2.
     “Trading Day” means any day on which the Common Stock is traded on the
Trading Market; provided that it shall not include any day on which the Common
Stock is (a) scheduled to trade for less than 5 hours, or (b) suspended from
trading.
     “Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
     “Tranche” has the meaning set forth in Section 2.3.
     “Tranche Amount” means the amount of any individual purchase of Preferred
Shares under this Agreement, as specified by the Company, and shall not exceed
the Maximum Tranche Amount.
     “Tranche Closing” has the meaning set forth in Section 2.3(e).
     “Tranche Closing Date” has the meaning set forth in Section 2.3(e).
     “Tranche Notice” has the meaning set forth in Section 2.3(b).
     “Tranche Notice Date” has the meaning set forth in Section 2.3(b).
     “Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and
shall be specified in writing by the Company.
     “Tranche Share Price” means $10,000.00 per Preferred Share. The Company may
not issue fractional Preferred Shares.
     “Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche. For the Maximum Placement, the Company shall issue 1,000
Preferred Shares to Investor.
     “Transaction Documents” include this Agreement and the Exhibits hereto and
thereto.
     “Transfer Agent” means Registrar and Transfer Company, or any successor
transfer agent for the Common Stock.

6



--------------------------------------------------------------------------------



 



ARTICLE 2
PURCHASE AND SALE
     2.1 Agreement to Purchase. Subject to the terms and conditions herein and
the satisfaction of the conditions to closing set forth in this ARTICLE 2:
          (a) Investor hereby agrees to purchase such amounts of Preferred
Shares as the Company may, in its sole and absolute discretion, from time to
time elect to issue and sell to Investor according to one or more Tranches
pursuant to Section 2.3 below; and
          (b) The Company agrees to issue the Commitment Fee and the Conversion
Shares to Investor as provided herein.
     2.2 Investment Commitment.
          (a) Investment Commitment. The closing of this Agreement (the
“Commitment Closing”) shall be deemed to occur when this Agreement has been duly
executed by both Investor and the Company, and the other Conditions to the
Commitment Closing set forth in Section 2.2(b) have been met.
          (b) Conditions to Investment Commitment. As a condition precedent to
the Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
               (i) the following documents shall have been delivered to
Investor: (A) this Agreement, executed by the Company; (B) a Secretary’s
Certificate as to (x) the resolutions of the Company’s board of directors
authorizing this Agreement and the Transaction Documents, and the transactions
contemplated hereby and thereby, (y) a copy of the Company’s current Certificate
of Incorporation, and (z) a copy of the Company’s current Bylaws; (C) the
Certificate of Designations executed by the Company and accepted by the
Secretary of State of Delaware; (D) the Opinion; and (E) a copy of the press
release announcing the transactions contemplated by this Agreement and Current
Report on Form 8-K describing the transaction contemplated by this Agreement and
attaching a complete copy of the Transaction Documents;
               (ii) other than for losses incurred in the ordinary course of
business, there have been no material adverse changes in the Company’s business
prospects or financial condition since the date of the last SEC Report filed by
the Company, including but not limited to incurring material liabilities;
               (iii) the representations and warranties of the Company in this
Agreement shall be true and correct in all material respects and the Company
shall have delivered an Officer’s Closing Certificate to such effect to
Investor, signed by an officer of the Company;

7



--------------------------------------------------------------------------------



 



               (iv) Investor shall have entered into Stock Loan Agreements with
lending stockholders of the Company who are parties thereto (each, a “Lending
Stockholder,” and, collectively, the “Lending Stockholders”) in the form
attached hereto as Exhibit G (each, a “Stock Loan Agreement”), and received the
Borrowed Shares (as defined in the Stock Loan Agreement) pursuant thereto;
               (v) the Company shall have delivered the Commitment Fee to
Investor; and
               (vi) any Required Approval has been obtained.
          (c) Investor’s Obligation to Purchase. Subject to the prior
satisfaction of all conditions set forth in this Agreement, following the
Investor’s receipt of a validly delivered Tranche Notice, the Investor shall be
required to purchase from the Company a number of Tranche Shares equal to the
permitted Tranche Share Amount, in the manner described below.
     2.3 Tranches to Investor.
          (a) Procedure to Elect a Tranche. Subject to the Maximum Tranche
Amount, the Maximum Placement and the other conditions and limitations set forth
in this Agreement, at any time beginning on the Effective Date, the Company may,
in its sole and absolute discretion, elect to exercise one or more individual
purchases of Preferred Shares under this Agreement (each a “Tranche”) according
to the following procedure.
          (b) Delivery of Tranche Notice. The Company shall deliver an
irrevocable written notice (the “Tranche Notice”), the form of which is attached
hereto as Exhibit F, to Investor stating that the Company shall exercise a
Tranche and stating the number of Preferred Shares which the Company will sell
to Investor at the Tranche Share Price, and the aggregate purchase price for
such Tranche (the “Tranche Purchase Price”). A Tranche Notice must be delivered
by the Company to Investor by 9:30 a.m. Eastern time on any Trading Day via
facsimile or electronic mail, with confirming copy by overnight carrier, and
shall be deemed delivered on the next Trading Day (the “Tranche Notice Date”).
Except for the first Tranche Closing, the Company may not give a Tranche Notice
unless the Tranche Closing for the prior Tranche has occurred.
          (c) Conditions Precedent to Right to Deliver a Tranche Notice. The
right of the Company to deliver a Tranche Notice is subject to the satisfaction
(or written waiver by Investor in its sole discretion), on the date of delivery
of such Tranche Notice, of each of the following conditions:
               (i) the Common Stock shall be listed for and currently trading on
the Trading Market and, to the Company’s knowledge, there is no notice of any
suspension or delisting with respect the trading of the shares of Common Stock
on such market or exchange;
               (ii) the representations and warranties of the Company set forth
in this Agreement are true and correct in all material respects as if made on
such date (provided, however, that any information disclosed by the Company in
any filing with the SEC after the Effective Date but prior to the date of the
Tranche Notice shall be deemed to update the

8



--------------------------------------------------------------------------------



 



Disclosure Schedules and modify such representations and warranties), and no
default shall have occurred under this Agreement, or any other agreement with
Investor, any Affiliate of Investor, or any other Material Agreement, and the
Company shall deliver an Officer’s Closing Certificate to such effect to
Investor, signed by an officer of the Company;
               (iii) other than for losses incurred in the ordinary course of
business or disclosed in the Company’s SEC Reports, there have been no material
adverse changes in the Company’s business prospects or financial condition since
the Commitment Closing, including but not limited to incurring material
liabilities;
               (iv) the Company is not, and will not be as a result of the
applicable Tranche, in default of any Material Agreement;
               (v) except for possible restrictions on resale under applicable
securities laws, there is not then in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated by any of the
Transaction Documents, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings shall be in progress, pending
or, to the Company’s knowledge threatened, by any person (other than Investor or
any Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;
               (vi) all Conversion Shares shall have been timely delivered
pursuant to any Conversion Notice properly delivered to or by the Company prior
to the applicable Tranche Closing Date;
               (vii) all previously-issued and issuable Conversion Shares
delivered to Investor are DWAC Shares, are DTC eligible, and can be immediately
converted into electronic form without restriction on resale, provided that the
foregoing condition shall apply only after the six-month anniversary of issuance
of the Preferred Shares that were converted into such Conversion Shares;
               (viii) other than as disclosed in the Company’s SEC Reports,
Company is in compliance with all requirements in order to maintain listing on
its then current Trading Market;
               (ix) Company has a sufficient number of duly authorized shares of
Common Stock reserved for issuance in such amount as may be required to fulfill
its obligations pursuant to the Transaction Documents and any outstanding
agreements with Investor and any Affiliate of Investor, including without
limitation all Conversion Shares issuable upon conversion of the Preferred
Shares issued in connection with such Tranche;

9



--------------------------------------------------------------------------------



 



               (x) the aggregate number of Conversion Shares issuable upon
conversion of the Preferred Shares issued at that Tranche Notice Date,
aggregated with all other shares of Common Stock deemed beneficially owned by
the Investor and its Affiliates, would not result in the Investor owning more
than 9.99% of all Common Stock outstanding on the Tranche Notice Date, as
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder;
               (xi) Investor shall have received the Commitment Fee other than
for the initial Tranche Notice Date; and
               (xii) pursuant to the terms of the Stock Loan Agreements,
Investor shall have received Borrowed Shares equal to at least 135% of the
Tranche Purchase Price and such Borrowed Shares are DWAC Shares, are DTC
eligible, and can be immediately converted into electronic form without
restriction on resale.
          (d) Documents to be Delivered at Tranche Closing. The Closing of any
Tranche and Investor’s obligations hereunder shall additionally be conditioned
upon the delivery to Investor of each of the following (the “Required Tranche
Documents”) on or before the applicable Tranche Closing Date:
               (i) a number of Preferred Shares equal to the Tranche Purchase
Price divided by the Tranche Share Price shall have been delivered to Investor
or an account specified by Investor for the Tranche Shares;
               (ii) the following executed documents: Opinion and Officer’s
Certificate;
               (iii) a “Use of Proceeds” certificate in the form attached hereto
as Exhibit D, signed by an officer of the Company, and setting forth how the
Tranche Purchase Price will be applied by the Company;
               (iv) all Conversion Shares shall have been timely delivered
pursuant to any Conversion Notice properly delivered to or by the Company prior
to the applicable Tranche Closing Date;
               (v) all documents, instruments and other writings required to be
delivered by the Company to Investor on or before the Tranche Closing Date
pursuant to any provision of this Agreement or in order to implement and effect
the transactions contemplated herein; and
               (vi) payment of a $5,000.00 non-refundable administrative fee to
Investor’s counsel, by offset against the Tranche Amount, or wire transfer of
immediately available funds.
          (e) Mechanics of Tranche Closing. Each of the Company and Investor
shall deliver all documents, instruments and writings required to be delivered
by either of them pursuant to Section 2.3(d) of this Agreement at or prior to
each Tranche Closing. Subject to such delivery and the satisfaction of the
conditions set forth in Section 2.3(c) as of the Tranche Closing Date, the
closing of the purchase by Investor of Preferred Shares shall occur by 5:00 p.m.
Eastern time, on the date which is 10 Trading Days following the Tranche Notice
Date

10



--------------------------------------------------------------------------------



 



(each a “Tranche Closing Date”) at the offices of Investor; provided, however,
that if any Conversion Shares are not credited to Investor’s account on the same
Trading Day that the Company receives the applicable conversion delivery
documents from Investor, then the Tranche Closing Date shall be extended one
Trading Day for each Trading Day that such delivery is not made. On or before
each Tranche Closing Date, Investor shall deliver to the Company, in cash or
immediately available funds, the Tranche Purchase Price to be paid for such
Tranche Shares. The closing (each a “Tranche Closing”) for each Tranche shall
occur on the date that both (i) the Company has delivered to Investor all
Required Tranche Documents, and (ii) Investor has delivered to the Company the
Tranche Purchase Price.
          (f) Limitation on Obligations to Purchase and Sell. Notwithstanding
anything herein to the contrary, in the event the Closing Bid Price of the
Common Stock during any one or more of the 9 Trading Days following the Tranche
Notice Date falls below 75.0% of the Closing Bid Price on the day prior to the
Tranche Notice Date, and the Investor elects not to proceed with the Tranche
Closing, then the Company may, at its option, and without penalty, either
(i) decline to issue any of the applicable Tranche Shares on the Tranche Closing
Date, or (ii) proceed to issue some or all of the applicable Tranche Shares on
the Tranche Closing Date, provided that the Conversion Price (as defined in the
Certificate of Designations) for the Preferred Shares that are issued shall
reset at the lowest Closing Bid Price for such 9 Trading Day period.
     2.4 Maximum Placement. Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
ARTICLE 3
TERMINATION
     3.1 Automatic Termination. The Investor may elect to terminate this
Agreement and the Company’s right to initiate subsequent Tranches to Investor
under this Agreement (each, an “Automatic Termination”) upon the occurrence of
any of the following:
          (a) if, at any time, either the Company or any director or executive
officer of the Company has engaged in a transaction or conduct related to the
Company that has resulted in (i) a SEC enforcement action, or (ii) a civil
judgment or criminal conviction for fraud or misrepresentation, or for any other
offense that, if prosecuted criminally, would constitute a felony under
applicable law;
          (b) on any date after a Delisting Event that lasts for an aggregate of
20 Trading Days during any calendar year;
          (c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;
          (d) the Company is in breach or default of any Material Agreement,
which breach or default could have a Material Adverse Effect;

11



--------------------------------------------------------------------------------



 



          (e) the Company is in breach or default of this Agreement, any
Transaction Document, or any agreement with Investor or any Affiliate of
Investor following any applicable notice and opportunity to cure;
          (f) upon the occurrence of a Fundamental Transaction;
          (g) so long as any Preferred Shares are outstanding, the Company
effects or publicly announces its intention to create a security senior to the
Preferred Stock, or substantially altering the capital structure of the Company
in a manner that materially adversely affects the rights or preferences of the
Preferred Stock; and
          (h) on the Termination Date.
     3.2 Company Termination. The Company may at any time in its sole discretion
terminate (a “Company Termination”) this Agreement and its right to initiate
future Tranches by providing 30 days advanced written notice (“Termination
Notice”) to Investor.
     3.3 Effect of Termination. Subject to Section 2.3(f), the termination of
this Agreement will have no effect on any Common Shares, Preferred Shares,
Conversion Shares or DWAC Shares previously issued, delivered or credited, or on
any rights of any holder thereof. Notwithstanding any other provision of this
Agreement, the Commitment Fee is payable despite any termination of this
Agreement and all fees paid to Investor or its counsel are non-refundable.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     4.1 Representations, Warranties and Covenants of Company.Except as set
forth (x) under the corresponding section of the Disclosure Schedules, and
(y) in the Company’s SEC Reports, which shall be deemed a part hereof, the
Company hereby represents and warrants to, and as applicable covenants with,
Investor as of each Closing; provided, however, that the foregoing clause
(y) shall not apply to any of Sections 4.1(b)-(g), 4.1(z), 4.1(cc) or
4.1(ii)-(ll) below, each of which are qualified only to the extent set forth
therein or in a corresponding section of the Disclosure Schedules:
          (a) Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Section 4.1(a) to the Disclosure Schedules. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary, and all of such directly or indirectly owned capital stock
or other equity interests are owned free and clear of any Liens. All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
          (b) Organization and Qualification. Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in material
violation or default of any of the provisions of its respective certificate or
articles of

12



--------------------------------------------------------------------------------



 



incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than the filing of the Certificate of
Designations. Each of the Transaction Documents has been, or upon delivery will
be, duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, by-laws or other organizational or charter documents.
          (d) No Conflicts. Except as set forth in Section 4.1(d) of the
Disclosure Schedules, the execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a default) under, result in the creation of any material Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
material understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
material property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any Material Agreement by which
the Company or any Subsidiary is bound or to which any property or asset of the
Company or any Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect, or (v) violate in any material respect any
state or federal law, rule, regulation or ordinance or any judgment, order or
decree of any state or federal court or governmental or administrative authority
to which any Lending Stockholder is subject, including without limitation
Section 5 of the Securities Act of 1933, as amended, and other federal and state
securities laws and regulations.

13



--------------------------------------------------------------------------------



 



          (e) Filings, Consents and Approvals. Except as set forth in
Section 4.1(e) of the Disclosure Schedules, neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of the Certificate of Designations
and required federal and state securities filings, each of which has been, or
(if not yet required to be filed) shall be, timely filed.
          (f) Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens. The Company has reserved, and will reserve at all times
until the later of (i) the Termination Date, or (ii) the date that no shares of
Preferred Stock remain outstanding, from its duly authorized capital stock, a
number of shares of Common Stock and Preferred Stock for issuance of the
Securities at least equal to the number of Securities which could be issued
pursuant to the terms of the Transaction Documents based on the then-anticipated
Conversion Price (as defined in the Certificate of Designations) of the
Preferred Shares.
          (g) Capitalization. The capitalization of the Company is as described
on Section 4.1(g) to the Disclosure Schedules. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except (i) as a result of the purchase and sale of the Securities, (ii) as
described in the Company’s SEC Reports, or (iii) as set forth on Section 4.1(g)
to the Disclosure Schedules, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock. The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Investor) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the shares of the Securities.
Except as set forth on Section 4.1(g) to the Disclosure Schedules, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

14



--------------------------------------------------------------------------------



 



          (h) SEC Reports; Financial Statements. The Company has filed all
required SEC Reports for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such SEC Reports) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Act and the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
          (i) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans. The
Company does not have pending before the SEC any request for confidential
treatment of information.
          (j) Litigation. Except as set forth in Section 4.1(j) of the
Disclosure Schedules, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.

15



--------------------------------------------------------------------------------



 



          (k) Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.
          (l) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.
          (m) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
          (n) Title to Assets. The Company and each Subsidiary have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and each Subsidiary and good and
marketable title in all personal property owned by them that is material to the
business of the Company and each Subsidiary, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and each Subsidiary and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and each Subsidiary are held by them under valid, subsisting and
enforceable leases of which the Company and each Subsidiary are in compliance.
          (o) Patents and Trademarks. The Company and each Subsidiary have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company or each Subsidiary.

16



--------------------------------------------------------------------------------



 



          (p) Insurance. The Company and each Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Maximum Placement. To the best of
Company’s knowledge, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports or in Section 4.1(q) of the Disclosure Schedules, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any equity
incentive plan of the Company.
          (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002, which
are applicable to it as of the date of the Commitment Closing. The Company and
each Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the date prior to the filing date of the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could materially affect the Company’s
internal controls.

17



--------------------------------------------------------------------------------



 



          (s) Certain Fees. Except for the payment of the Commitment Fee, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Investor shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 4.1(s) that may be due in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents.
          (t) Private Placement. Assuming the accuracy of Investor
representations and warranties set forth in Section 4.2, no registration under
the Act is required for the offer and sale of the Securities by the Company to
Investor as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.
          (u) Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
          (v) Registration Rights. Except as set forth in the SEC Reports, no
Person has any right to cause the Company to effect the registration under the
Act of any securities of the Company.
          (w) Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration. Except as disclosed in the SEC Reports, the
Company has not, in the 12 months preceding the Effective Date, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. Except as disclosed in the SEC
Reports, the Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
          (x) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Investor’s ownership of the Securities.

18



--------------------------------------------------------------------------------



 



          (y) Disclosure. Except with respect to the information that will be,
and to the extent that it actually is timely publicly disclosed by the Company
pursuant to Section 2.2(b)(i)(E), the Company confirms that, neither the Company
nor any other Person acting on its behalf has provided Investor or its agents or
counsel with any information that constitutes or might constitute material,
non-public information, including without limitation this Agreement and the
Exhibits and Schedules hereto. The Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to Investor
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, furnished by or on behalf
of the Company with respect to the representations and warranties made herein
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
          (z) No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Act or which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
          (aa) Financial Condition. Based on the financial condition of the
Company as of the date of the Commitment Closing: (i) the fair saleable market
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Commitment Closing. The SEC Reports set forth, as of the respective dates
thereof, all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.
Neither the Company nor any Subsidiary is in material default with respect to
any Indebtedness.
          (bb) Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports

19



--------------------------------------------------------------------------------



 



and declarations, except those being contested in good faith and has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, statue or local tax. None of the Company’s tax returns is
presently being audited by any taxing authority.
          (cc) No General Solicitation or Advertising. Neither the Company nor,
to the knowledge of the Company, any of its directors or officers (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D) or general advertising with respect to the sale of the
Securities, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Securities under the Act or made any “directed selling
efforts” as defined in Rule 902 of Regulation S.
          (dd) Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corrupt funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
          (ee) Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities. The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
          (ff) Accountants. The Company’s accountants are set forth in the SEC
Reports. To the Company’s knowledge, such accountants are an independent
registered public accounting firm as required by the Act.
          (gg) No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company, and the Company is current with respect to any fees
owed to its accountants and lawyers.

20



--------------------------------------------------------------------------------



 



          (hh) Registration Statements and Prospectuses.
               (i) The resale of the Borrowed Shares has been registered with
the SEC pursuant to a valid and effective Registration Statement (File
No. 333-157696) (the “Borrowed Shares Registration Statement”), are freely
tradable, and may be resold by Investor without restriction. The Company shall
keep effective the Borrowed Shares Registration Statement.
               (ii) Each Registration Statement (including, without limitation,
the Prospectus for the Borrowed Shares), and each Prospectus (including, without
limitation, the Prospectus for the Borrowed Shares) complied, in all material
respects, with the requirements of the Act. Each such Registration Statement and
Prospectus, as of its respective effective time, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
               (iii) At no time during the period that begins on the date that
any Prospectus (including, without limitation, the Prospectus for the Borrowed
Shares) was filed with the SEC and ends at the time any such Prospectus is no
longer required by the Act to be delivered in connection with any sale of the
Common Shares (including, without limitation, the Prospectus for the Borrowed
Shares) did or will such Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and at no time during such period will
such Prospectus, as then amended or supplemented, include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
               (iv) Each Registration Statement (including, without limitation,
the Prospectus for the Borrowed Shares) met, and will comply with, the
requirements of Rule 415 under the Act.
               (v) The Company has not, directly or indirectly, used or referred
to any “free writing prospectus” (as defined in Rule 405 under the Act) except
in compliance with Rules 164 and 433 under the Act.
               (vi) The Company is not an “ineligible issuer” (as defined in
Rule 405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Common
Shares contemplated by any Registration Statement, without taking into account
any determination by the SEC pursuant to Rule 405 under the Act that it is not
necessary under the circumstances that the Company be considered an “ineligible
issuer.”
          (ii) Stock Loan Agreements. No Lending Stockholder or any Affiliate of
any Lending Stockholder has been, or will be, compensated by the Company, or to
the Company’s knowledge any Person, in any manner, directly or indirectly, for
entering into a Stock Loan Agreement except as expressly set forth therein. The
execution, delivery and performance of the Stock Loan Agreements, the
consummation the transactions contemplated by the Stock Loan

21



--------------------------------------------------------------------------------



 



Agreements, the borrowing and receipt of the Borrowed Shares, and any subsequent
sale of any Borrowed Shares as permitted by the Stock Loan Agreements do not and
will not conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company, or to the Company’s knowledge any
Lending Stockholder or other Person, is subject, including without limitation
Section 5 of the Act and other federal and state securities laws and
regulations.
          (jj) Securities Laws Compliance. No representation or warranty or
other statement made by Company, or to Company’s knowledge the Lending
Stockholders, in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. The Company is not aware of
any facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.
          (kk) Form S-3 Compliance. The aggregate amount of Borrowed Shares
under any and all Stock Loan Agreements, together with all other shares sold by
or on behalf of the Company pursuant to General Instruction I.B.6. to Form S-3,
shall not exceed one-third of the aggregate market value of the voting and
non-voting common equity held by non-affiliates of the Company in any 12 month
period in order to ensure compliance with Form S-3 under the Securities Act.
          (ll) Disclosure. No information contained in the Disclosure Schedules
constitutes material non-public information. There is no adverse material
information regarding the Company that has not been publicly disclosed prior to
the Effective Date. There has been no event that has caused, or is likely to
cause, a Material Adverse Effect.
     4.2 Representations and Warranties of Investor. Investor hereby represents
and warrants as of the Effective Date as follows:
          (a) Organization; Authority. Investor is an entity validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been (or will be) duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
          (b) Investor Status. At the time Investor was offered the Securities,
it was, and at the Effective Date it is, an “accredited investor” as defined in
Rule 501(a) under the Act.

22



--------------------------------------------------------------------------------



 



          (c) Experience of Investor. Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Investor is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
          (d) General Solicitation. Investor is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
          (e) Acquisition for Investment Purposes. Investor is acquiring its
interest in the Securities for its own account, and not as a nominee for any
Person other than Investor and its Affiliates. Investor is not acquiring the
Preferred Shares with a view to or for sale or transfer in connection with any
distribution of the Preferred Shares except pursuant to transactions registered
under the Act or exempt from such registration; provided, however, that the
disposition of its property shall at all times be within its control.
          (f) Use of Borrowed Shares. Investor will not sell, short sell, or
short sell against the box the Borrowed Shares until after the time the Company
is required to disclose the terms of the transactions contemplated hereby
pursuant to Section 5.4 hereof.
          (g) Ownership of Company Securities. Other than the Securities to be
issued in connection with the transactions contemplated hereby, neither Investor
nor its Affiliates own any shares of the Company’s Common Stock.
     The Company acknowledges and agrees that Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 4.2.
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
     5.1 Transfer Restrictions.
          (a) The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than (i) pursuant to an effective Registration Statement or Rule 144, (ii) to
the Company, (iii) to an Affiliate of Investor, or (iv) in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of Luce Forward Hamilton & Scripps
LLP (“Luce Forward”), or other counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Act.
          (b) Investor agrees to the imprinting, so long as is required by this
Section 5.1, of the following legend, or substantially similar legend, on any
certificate evidencing Securities:

23



--------------------------------------------------------------------------------



 



NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
     The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, if any, subject to receipt of
undertakings in reasonable and customarily acceptable form regarding Investor’s
compliance, in connection with any sale of the Securities, with (i) the manner
of sale provisions set forth in the Prospectus and (ii) the prospectus delivery
requirements of the Securities Act, or when any Common Shares are eligible for
sale under Rule 144, or when any Common Shares are eligible for sale under
Rule 144. Company further acknowledges and agrees that Investor may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
Investor’s reasonable expense, the Company will execute and deliver such
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.
     5.2 Furnishing of Information. As long as Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act. Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Securities without registration under the Act within the
limitation of the exemptions provided by Rule 144.

24



--------------------------------------------------------------------------------



 



     5.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Act of the
sale of the Securities to Investor or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
     5.4 Securities Laws Disclosure; Publicity. The Company shall, before giving
any Tranche Notice, timely file a Current Report on Form 8-K and issue a press
release, in each case reasonably acceptable to Investor, disclosing the material
terms of the transactions contemplated hereby. The Company and Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any such press release of
Investor, or without the prior consent of Investor, with respect to any such
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Investor, or include the name of Investor in any filing with the SEC or any
regulatory agency or Trading Market, without the prior written consent of
Investor, except (i) as required by federal securities law in connection with
any registration statement under which the Common Shares are registered, and
(ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide Investor with prior notice
of such disclosure permitted under subclause (i) or (ii).
     5.5 Shareholders Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
     5.6 Non-Public Information. The Company represents and warrants that
neither it nor any Person acting on its behalf has, and covenants and agrees
that neither it nor any other Person acting on its behalf will, provide Investor
or its agents or counsel with any information that the Company believes or
reasonably should believe constitutes material non-public information, unless
prior thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information. On and after the Effective Date,
neither Investor nor any Affiliate Investor shall have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to the Company or
the shareholders of the Company, or to any other Person who is the source of
material non-public information regarding the Company. The Company understands
and confirms that Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

25



--------------------------------------------------------------------------------



 



     5.7 Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter. The reimbursement obligations of the Company under
this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person. The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
     5.8 Indemnification of Investor. (a) Subject to the provisions of this
section, the Company will indemnify and hold Investor, its Affiliates and
attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any person who controls Investor within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, the
“Investor Parties” and each an “Investor Party”), harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any Investor Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against any Investor Party, or any of them
or their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of an Investor Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of Investor’s representation, warranties or covenants under the
Transaction Documents or any agreements or understandings Investor may have with
any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c) any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (d) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus (or any amendments or supplements to any Prospectus ), in any free
writing prospectus, in any “issuer information” (as defined in Rule 433 under
the Act) of the Company, or in any Prospectus together with any combination of
one or more of the free writing prospectuses, if any, or arising out of or based

26



--------------------------------------------------------------------------------



 



upon any omission or alleged omission to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that Company shall not
be obligated to indemnify any Investor Party for any Losses finally adjudicated
to be caused solely by a false statement of material fact contained within
written information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement.
          (b) If any action shall be brought against an Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. The Investor Parties shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Investor Parties except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict with respect to the dispute in question on any material issue between
the position of the Company and the position of the Investor Parties such that
it would be inappropriate for one counsel to represent the Company and the
Investor Parties. The Company will not be liable to the Investor Parties under
this Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is either attributable to Investor’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Agreement or in the other Transaction Documents.
     5.9 Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
     5.10 Prospectus Availability and Changes. (a) The Company will make
available to Investor upon request, and thereafter from time to time will
furnish Investor, as many copies of any Prospectus (or of the Prospectus as
amended or supplemented if the Company shall have made any amendments or
supplements thereto after the effective date of the applicable Registration
Statement) as Investor may request for the purposes contemplated by the Act; and
in case Investor is required to deliver a prospectus after the nine-month period
referred to in Section 10(a)(3) of the Act in connection with the sale of the
Common Shares, or after the time a post-effective amendment to the applicable
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be.
          (b) The Company will advise Investor promptly of the happening of any
event within the time during which a Prospectus is required to be delivered
under the Act which could require the making of any change in the Prospectus
then being used so that the Prospectus would

27



--------------------------------------------------------------------------------



 



not include an untrue statement of material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, and to advise Investor
promptly if, during such period, it shall become necessary to amend or
supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.
     5.11 Required Approval. No transactions contemplated under this Agreement
or the Transaction Documents shall be consummated for an amount that would
require approval by any Trading Market or Company stockholders under any
approval provisions, rules or regulations of any Trading Market applicable to
the Company, unless and until such approval is obtained. Company shall use
commercially reasonable efforts to obtain any required approval as soon as
possible. Redemption of the Preferred Shares by the Company as set forth in
Certificate of Designations, to the extent such Preferred Shares shall not have
been converted into shares of Common Stock, shall be mandatory in the event that
the Company does not receive stockholder approval for the transactions described
in this Agreement on or before March 31, 2010.
     5.12 Activity Restrictions. For so long as Investor or any of its
Affiliates holds any Preferred Shares or Conversion Shares, neither Investor nor
any Affiliate will: (i) vote any shares of Common Stock owned or controlled by
it, solicit any proxies, or seek to advise or influence any Person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other Person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding Common Stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 5.12.

28



--------------------------------------------------------------------------------



 



     5.13 Non-Circumvention. The Company hereby covenants and agrees that it
will not, by amendment of its certificate of incorporation, bylaws or similar
organizational documents, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement or the Preferred Shares,
and will at all times in good faith carry out all the provisions of this
Agreement and take all action as may be required to protect the rights of
Investor. Without limiting the generality of the foregoing, the Company
(i) shall not increase the par value of any shares of Common Stock receivable
upon conversion of the Preferred Shares above the Conversion Price (as defined
in the Certificate of Designations) then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon
conversion of the Preferred Shares, and (iii) shall, so long as any Preferred
Shares are outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the conversion of the Preferred Shares, 110% of the number
of shares of Common Stock as shall from time to time be necessary to effect the
conversion of all Preferred Shares then outstanding.
     5.14 Insufficient Authorized Shares. If at any time that any Preferred
Shares remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock (an “Authorized Share Failure”)
to satisfy its obligation to reserve for issuance upon conversion of the
Preferred Shares at least a number of shares of Common Stock equal to 110% of
the number of shares of Common Stock as shall from time to time be necessary to
effect the conversion in full of any outstanding Preferred Shares (the “Required
Reserve Amount”), then the Company shall immediately take all action necessary
to increase the Company’s authorized shares of Common Stock to an amount
sufficient to allow the Company to reserve the Required Reserve Amount for the
portion of Preferred Shares then outstanding. Without limiting the generality of
the foregoing sentence, as soon as practicable after the date of the occurrence
of an Authorized Share Failure, but in no event later than 90 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.
ARTICLE 6
Intentionally Omitted.
ARTICLE 7
MISCELLANEOUS
     7.1 Fees and Expenses. Except for the $25,000.00 non-refundable document
preparation fee previously paid by the Company to counsel for Investor, the
receipt of which is hereby acknowledged, and the $5,000.00 non-refundable
administrative fee payable to counsel for Investor at each Tranche Closing, or
as may be otherwise provided in this Agreement, each party shall pay the fees
and expenses of its own advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company acknowledges and agrees that Luce Forward solely represents
Investor, and does not represent the Company or its interests in connection with
the Transaction Documents or the transactions contemplated thereby. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities, if any.

29



--------------------------------------------------------------------------------



 



     7.2 Notices. (a) Unless a different time of day or method of delivery is
set forth in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of:
(a) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail prior to 5:30 p.m. Eastern time on a Trading Day
and an electronic confirmation of delivery is received by the sender, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) 3 Trading Days following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set forth following the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.
          (b) The Company will give notice to Investor (i) as soon as
practicable upon any adjustment of the Conversion Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment, and
(ii) at least fifteen days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the shares of Common Stock, (B) with respect to any grants, issuances or sales
of any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to all holders of shares of Common Stock, or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to Investor.
     7.3 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     7.4 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof

30



--------------------------------------------------------------------------------



 



     7.5 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement to any Affiliate or to any Person to whom Investor assigns
or transfers any Securities; provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the Investor.
     7.6 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.8.
     7.7 Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the principles of conflicts of law that would
require or permit the application of the laws of any other jurisdiction. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The parties hereby waive all
rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses reasonably
incurred in connection with the investigation, preparation and prosecution of
such action or proceeding.
     7.8 Survival. The representations, warranties and covenants contained
herein shall survive the Closing and the delivery and exercise of the
Securities, until all shares of Preferred Stock issued to Investor or any
Affiliate have been converted or redeemed, whichever occurs first.

31



--------------------------------------------------------------------------------



 



     7.9 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     7.10 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.11 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
     7.12 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
     7.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

32



--------------------------------------------------------------------------------



 



     7.14 Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
     7.15 Time of the Essence. Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
     7.16 Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
     7.17 Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire agreement and understanding of the parties, and supersedes
all prior and contemporaneous agreements, term sheets, letters, discussions,
communications and understandings, both oral and written, which the parties
acknowledge have been merged into this Agreement. No party, representative,
attorney or agent has relied upon any collateral contract, agreement, assurance,
promise, understanding or representation not expressly set forth hereinabove.
The parties hereby expressly waive all rights and remedies, at law and in
equity, directly or indirectly arising out of or relating to, or which may arise
as a result of, any Person’s reliance on any such assurance.

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
VERICHIP CORPORATION

By:   /s/ William J. Caragol
 
Name:   William J. Caragol
 
Title:   Acting CFO
 

By:   /s/ Allison Tomek
 
Name:   Allison Tomek
 
Title:   Secretary
 

OPTIMUS TECHNOLOGY CAPITAL PARTNERS, LLC

By:   /s/ Terry Peizer
 
Name:   Terry Peizer
 
Title:   Managing Member
 

34



--------------------------------------------------------------------------------



 



Addresses for Notice
To Company:
VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, FL 33445
Attn: William J. Caragol
Fax No.: 561.805.8001
Email: bcaragol@verichipcorp.com
with copies to:
Holland & Knight LLP
One East Broward Boulevard, Suite 1300
Fort Lauderdale, FL 33301
Attn: Tammy L. Knight, Esq.
Fax No.: 954.463.2030
Email: tammy.knight@hklaw.com
To Investor:
Optimus Technology Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Fax No.: (310) 444-5300
Email: info@optimuscg.com
with a copy to:
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, CA 90017
Attention: John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email: jkirkland@luce.com

35



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The Company hereby acknowledges the foregoing Conversion Notice and hereby
directs [__________________] to issue the above indicated number of shares of
Common Stock as specified above, in accordance with the Transfer Agent
Instructions dated September [___], 2009 from the Company, and acknowledged and
agreed to by the transfer agent.

            VERICHIP CORPORATION
      By:           Name:           Title:        

1



--------------------------------------------------------------------------------



 



Exhibit B
Certificate of Designations

 



--------------------------------------------------------------------------------



 



VERICHIP CORPORATION
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A PREFERRED STOCK
The undersigned, Scott R. Silverman and William J. Caragol hereby certify that:
     1. They are the Chief Executive Officer and Acting Chief Financial Officer,
respectively, of VeriChip Corporation, a Delaware corporation (the
“Corporation”).
     2. The Corporation is authorized to issue 5,000,000 shares of preferred
stock, none of which shares are issued and outstanding.
     3. The following resolutions were duly adopted by the Board of Directors:
     WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;
     WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series A and the
designation thereof, of any of them; and
     WHEREAS, it is the desire of the Board of Directors of the Corporation,
pursuant to its authority as aforesaid, to fix the rights, preferences,
restrictions and other matters relating to a series of Preferred Stock, which
shall consist of up to 2,000 shares of the Preferred Stock which the Corporation
has the authority to issue, as follows:
     NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of Preferred Stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
Preferred Stock as follows:
TERMS OF PREFERRED STOCK
     1. Designation, Amount and Par Value. The series of Preferred Stock shall
be designated as the Corporation’s Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 2,000, which
shall not be subject to increase without any consent of the holders of the
Series A Preferred Stock (each a “Holder” and collectively, the “Holders”) as
required by applicable law. Each share of Series A Preferred Stock shall have a
par value of $0.001 per share.
     2. Ranking and Voting. The Series A Preferred Stock shall, with respect to
rights upon liquidation, winding-up or dissolution, rank:

1



--------------------------------------------------------------------------------



 



          a. senior to the Corporation’s common stock, par value $0.01 per share
(“Common Stock”), and any other class or series of Preferred Stock of the
Corporation (collectively, together with any warrants, rights, calls or options
exercisable for or convertible into such Preferred Stock, the “Junior Shares”);
and
          b. junior to all existing and future indebtedness of the Corporation.
     Except as required by applicable law, the holders of shares of Series A
Preferred Stock will have no right to vote on any matters, questions or
proceedings of this Corporation including, without limitation, the election of
directors.
     3. Dividends and Other Distributions. Commencing on the first anniversary
of the date of the issuance of any such shares of Series A Preferred Stock (each
respectively an “Issuance Date”), Holders of Series A Preferred Stock shall be
entitled to receive dividends on each outstanding share of Series A Preferred
Stock (“Dividends”), which shall accrue in shares of Series A Preferred Stock at
a rate equal to 10.0% per annum from the Issuance Date. Accrued Dividends shall
be payable annually on the anniversary of the Issuance Date. No dividend shall
be payable with respect to shares of Series A Preferred Stock that are redeemed
for cash or converted into shares of Common Stock prior to the first anniversary
of the Issuance Date with respect to such shares.
          a. Any calculation of the amount of such Dividends payable pursuant to
the provisions of this Section 3 shall be made based on a 365-day year and on
the number of days actually elapsed during the applicable calendar quarter,
compounded annually.
          b. So long as any shares of Series A Preferred Stock are outstanding,
no dividends or other distributions will be paid, declared or set apart with
respect to any Junior Shares. The Common Stock shall not be redeemed while the
Series A Preferred Stock is outstanding.
     4. Conversion.
          a. Mechanics of Conversion.
               (i) Subject to the terms and conditions hereof, one or more of
the Series A Preferred Stock may be converted into shares of Common Stock, at
any time or times on or after (but not before) the six-month anniversary of the
issuance date of such Series A Preferred Stock, at the option of Holder or the
Company, by (i) if at the option of Holder, delivery of a written notice to the
Company, in the form attached hereto as Exhibit A-1 (the “Holder Conversion
Notice”), of the Holder’s election to convert the Series A Preferred Stock, or
(ii) if at the option of the Company, delivery of a written notice to Holder, in
the form attached hereto as Exhibit A-2 (the “Company Conversion Notice” and,
with the Holder Conversion Notice, each a “Conversion Notice”), of the Company’s
election to convert the Series A Preferred Stock. On the same Trading Day on
which the Company has received the Holder Conversion Notice or issued the
Company Conversion Notice (as the case may be) by 10:30 a.m. Eastern time, or
the following Trading Day if received after such time or on a non-Trading Day,
the Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of the Holder Conversion Notice or issuance of the
Company Conversion Notice to the Holder and the Company’s transfer agent (the
“Transfer Agent”) and shall authorize the credit by the Transfer Agent of such
aggregate number of Conversion Shares to which the Holder is entitled pursuant
to such Conversion Notice to Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time
being of the essence.

2



--------------------------------------------------------------------------------



 



               (ii) No fractional shares of Common Stock are to be issued upon
conversion of Series A Preferred Stock, but rather the Company shall issue to
Holder scrip or warrants in registered form (certificated or uncertificated)
which shall entitle Holder to receive a full share upon the surrender of such
scrip or warrants aggregating a full share.
               (iii) The Holder shall not be required to deliver the original
certificates for the Series A Preferred Stock in order to effect a conversion
hereunder.
               (iv) The Company shall pay any and all taxes which may be payable
with respect to the issuance and delivery of Conversion Shares to Holder.
          b. Company Conversion. In the event of a conversion of any Series A
Preferred Stock pursuant to a Company Conversion Notice, the Company shall issue
to the Holder of such Series A Preferred Stock a number of Conversion Shares
equal to (x) the Series A Liquidation Value multiplied by (y) the number of such
Series A Preferred Stock subject to the Company Conversion Notice divided by
(z) the Conversion Price with respect to such Series A Preferred Stock. If the
Company exercises this conversion option with respect to any Series A Preferred
Stock (other than Series A Preferred Stock issued as a dividend with respect to
Series A Preferred Stock) prior to the fourth anniversary of the issuance of
such shares, then in addition to the Conversion Shares to be issued in
accordance with the preceding sentence, the Company shall pay to such Holder an
additional number of Conversion Shares equal to the following with respect to
such converted Series A Preferred Stock (other than Series A Preferred Stock
issued as a dividend with respect to Series A Preferred Stock): (i) 35% of the
Conversion Shares issuable in respect of such Series A Preferred Stock (other
than Series A Preferred Stock issued as a dividend with respect to Series A
Preferred Stock) if converted after the six-month anniversary of the Issuance
Date but prior to the first anniversary of the Issuance Date, (ii) 27% of the
Conversion Shares issuable in respect of such Series A Preferred Stock (other
than Series A Preferred Stock issued as a dividend with respect to Series A
Preferred Stock) if converted on or after the first anniversary but prior to the
second anniversary of the Issuance Date, (iii) 18% of the Conversion Shares
issuable in respect of such Series A Preferred Stock (other than Series A
Preferred Stock issued as a dividend with respect to Series A Preferred Stock)
if converted on or after the second anniversary but prior to the third
anniversary of the Issuance Date, and (iv) 9% of the Conversion Shares issuable
in respect of such Series A Preferred Stock (other than Series A Preferred Stock
issued as a dividend with respect to Series A Preferred Stock) if converted on
or after the third anniversary but prior to the fourth anniversary of the
Issuance Date.
          c. Holder Conversion. In the event of a conversion of any Series A
Preferred Stock pursuant to an Holder Conversion Notice, the Company shall issue
to the Holder of such Series A Preferred Stock a number of Conversion Shares
equal to (x) the Series A Liquidation Value multiplied by (y) the number of such
Series A Preferred Stock subject to the Company Conversion Notice divided by
(z) the Conversion Price with respect to such Series A Preferred Stock.

3



--------------------------------------------------------------------------------



 



          d. If the Company at any time on or after the date of issuance of any
Preferred Stock subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced and the number of Conversion
Shares will be proportionately increased. If the Company at any time on or after
such issuance date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section 4.c
shall become effective at the close of business on the date the subdivision or
combination becomes effective.
          e. In addition to any adjustments pursuant to Section 4.c if at any
time the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Purchase Rights”),
then Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which Holder could have acquired
if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.
          f. Definitions. For purposes of this Section 4, the following terms
shall have the following meanings:
               (i) The “Conversion Price” means a price per share equal to the
Closing Bid Price of a share of Common Stock on the Trading Day immediately
preceding the date of the applicable Tranche Notice Date, subject to adjustment
herein.
               (ii) “Conversion Shares” means the shares of Common Stock
issuable upon conversion of Series A Preferred Stock.
               (iii) The “Closing Bid Price” means, for any security as of any
date, the last closing bid price for such security on the Trading Market, as
reported by Bloomberg, or, if the Trading Market begins to operate on an
extended hours basis and does not designate the closing bid price, then the last
bid price of such security prior to 4:00 p.m., Eastern time, as reported by
Bloomberg, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price of such security on
the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
last closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the holder.

4



--------------------------------------------------------------------------------



 



               (iv) A “Trading Day” means any day on which the Common Stock is
traded on the Trading Market; provided that it shall not include any day on
which the Common Stock is (a) scheduled to trade for less than 5 hours, or
(b) suspended from trading.
               (v) The “Trading Market” means the OTC Bulletin Board, the NASDAQ
Capital Market, the NASDAQ Global Market, the NASDAQ Global Select Market, the
NYSE Amex, or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock, but does not include
the Pink Sheets inter-dealer electronic quotation and trading system.
               (vi) A “Tranche Notice Date” with respect to a Series A Preferred
Share shall mean the Tranche Notice Date established for the issuance of such
Series A Preferred Stock under the stock purchase agreement pursuant to which
such Series A Preferred Share was issued to the Holder thereof.
          g. Failure to Timely Deliver Conversion Shares. If the Company shall
fail (through no fault of Holder) to timely authorize the credit of the Holder’s
balance account with DTC for such number of Conversion Shares to which the
Holder is entitled pursuant to a Conversion Notice, then, in addition to all
other remedies available to Holder, the Company shall, subject to the
availability of lawful funds therefor, pay in cash to Holder on each day that
the issuance of such Conversion Shares is not timely effected an amount equal to
1.5% of the product of (A) the sum of the number of Conversion Shares not issued
to Holder on a timely basis and to which Holder is entitled and (B) the Closing
Bid Price of the shares of Common Stock on the Trading Day immediately preceding
the last possible date which the Company could have issued such Conversion
Shares to Holder without violating any other restrictions on the issuance of
Conversion Shares to the Holder, including the foregoing clause (h) below. In
addition to the foregoing, if after the Company’s receipt of the applicable
conversion delivery documents the Company shall fail (through no fault of
Holder) to timely authorize the credit of the Holder’s balance account with DTC
for the number of Conversion Shares to which the Holder is entitled upon the
Holder’s exercise hereunder, and the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Conversion Shares issuable upon such exercise that the
Holder anticipated receiving from the Company, then the Company shall, within
one Trading Day after the Holder’s request and in the Holder’s discretion,
either (i) pay cash, subject to the availability of lawful funds therefor, to
the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to credit such Holder’s
balance account with DTC for the number of Conversion Shares to which the Holder
is entitled upon the Holder’s exercise hereunder and to issue such Conversion
Shares shall terminate, or (ii) promptly honor its obligation to credit such
Holder’s balance account with DTC for the number of Conversion Shares to which
the Holder is entitled upon the Holder’s exercise hereunder and pay cash,
subject to the availability of lawful funds therefor, to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock sold by Holder in satisfaction of its
obligations, times (B) the Closing Bid Price on the date of exercise.

5



--------------------------------------------------------------------------------



 



          h. Conversion Limitation. Notwithstanding any other provision in this
Agreement, at no time may the Company or Holder deliver a Conversion Notice if
the number of Conversion Shares to be received pursuant to such Conversion
Notice, aggregated with all other shares of Common Stock then beneficially (or
deemed beneficially) owned by Holder, would result in Holder owning, on the date
of delivery of the Conversion Notice, more than 9.99% of all Common Stock
outstanding as determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. In addition, as of any
date, the aggregate number of shares of Common Stock into which the Preferred
Stock are convertible within 61 days, together with all other shares of Common
Stock then beneficially (or deemed beneficially) owned (as determined pursuant
to Rule 13d-3 under the Exchange Act) by Holder and its affiliates (as such term
is defined in Rule 12b-2 under the Exchange Act), shall not exceed 9.99% of the
total outstanding shares of Common Stock as of such date.
          i. Disputes. In the case of a dispute as to the determination of the
Conversion Price or the arithmetic calculation of the number of Conversion
Shares issued or issuable hereunder, the Company shall promptly issue to Holder
the number of Conversion Shares that are not disputed and resolve such dispute
as follows. The Company shall submit the disputed determinations or arithmetic
calculations via facsimile or electronic mail within two (2) Trading Days of
delivery of the Conversion Notice giving rise to such dispute, as the case may
be, to Holder. If Holder and the Company are unable to agree upon such
determination or calculation of the Conversion Price or the number of Conversion
Shares within three (3) Trading Days of such disputed determination or
arithmetic calculation being submitted to Holder, then the Company shall, within
two (2) Trading Days, submit via facsimile or electronic mail (a) the disputed
determination of the Conversion Price or arithmetic calculation to an
independent, reputable investment bank or independent registered public
accounting firm selected by Holder subject to the Company’s approval, which may
not be unreasonably withheld or delayed, or (b) the disputed arithmetic
calculation to the Company’s independent registered public accounting firm. The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and Holder of the results no later than three (3) Trading Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.
     5. Liquidation.
          a. Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, before any distribution or
payment shall be made to the holders of any Junior Shares by reason of their
ownership thereof, the Holders of Series A Preferred Stock shall first be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders an amount with respect to each share of
Series A Preferred Stock equal to $10,000.00 (the “Series A Liquidation Value”).
If, upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, the amounts payable with respect to the shares of
Series A Preferred Stock are not paid in full, the holders of shares of Series A
Preferred Stock shall share equally and ratably in any distribution of assets of
the Corporation in proportion to the liquidation preference to which each such
holder is entitled.

6



--------------------------------------------------------------------------------



 



          b. After payment has been made to the Holders of the Series A
Preferred Stock of the full amount of the Series A Liquidation Value, any
remaining assets of the Corporation shall be distributed among the holders of
the Junior Shares in accordance with the Corporation’s Certificates of
Designations and Certificate of Incorporation.
          c. If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation shall be insufficient to make payment
in full to all Holders, then such assets shall be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
     6. Redemption. The Company may redeem, for cash, any or all of the Series A
Preferred Stock at any time at the redemption price per share equal to the
Series A Liquidation Value, plus any accrued but unpaid dividends with respect
to such shares of Series A Preferred Stock (the “Redemption Price”). If the
Company exercises this redemption option with respect to any Series A Preferred
Stock (other than shares of Series A Preferred Stock issued as a dividend with
respect to shares of Series A Preferred Stock) prior to the fourth anniversary
of the issuance of such shares, then in addition to the Redemption Price, the
Company shall pay to holder a make-whole price per share equal to the following
with respect to such redeemed shares (other than shares of Series A Preferred
Stock issued as a dividend with respect to shares of Series A Preferred Stock):
(i) 35% of the Series A Liquidation Value if redeemed prior to the first
anniversary of the Issuance Date, (ii) 27% of the Series A Liquidation Value if
redeemed on or after the first anniversary but prior to the second anniversary
of the Issuance Date, (iii) 18% of the Series A Liquidation Value if redeemed on
or after the second anniversary but prior to the third anniversary of the
Issuance Date, and (iv) 9% of the Series A Liquidation Value if redeemed on or
after the third anniversary but prior to the fourth anniversary of the Issuance
Date.
     7. Transferability. The Series A Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (“Transfer”) in
accordance with state and federal securities laws. The Corporation shall keep at
its principal office, or at the offices of the Transfer Agent, a register of the
Series A Preferred Stock. Upon the surrender of any certificate representing
Series A Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, shall execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate. Each such new certificate shall be registered in such
name and shall represent such number of shares as is requested by the Holder of
the surrendered certificate and shall be substantially identical in form to the
surrendered certificate.
     8. Miscellaneous.
          a. Notices. Any and all notices to the Corporation shall be addressed
to the Corporation’s Chief Executive Officer or Chief Financial Officer at the
Corporation’s principal place of business on file with the Secretary of State of
the State of Delaware. Any and all notices

7



--------------------------------------------------------------------------------



 



or other communications or deliveries to be provided by the Corporation to any
Holder hereunder shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service addressed to each
Holder at the facsimile telephone number or address of such Holder appearing on
the books of the Corporation, or if no such facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile telephone number specified in this
section prior to 5:30 p.m. Eastern time, (ii) the date after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this section later than 5:30 p.m. but
prior to 11:59 p.m. Eastern time on such date, (iii) the second business day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.
          b. Lost or Mutilated Preferred Stock Certificate. Upon receipt of
evidence reasonably satisfactory to the Corporation (an affidavit of the
registered Holder shall be satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing shares of Series A
Preferred Stock, and in the case of any such loss, theft or destruction upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the Holder is a financial institution or other institutional investor its own
agreement shall be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation shall, at its expense, execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such series represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.
          c. Headings. The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designations and shall not be
deemed to limit or affect any of the provisions hereof.
     RESOLVED, FURTHER, that the chairman, chief executive officer, president,
chief financial officer, or any vice-president, and the secretary or any
assistant secretary, of the Corporation be and they hereby are authorized and
directed to prepare and file a Certificate of Designations of Preferences,
Rights and Limitations of Series A Preferred Stock in accordance with the
foregoing resolution and the provisions of Delaware law.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate this
[___] day of September 2009.

          By:  
 
       
 
    Name:  
Scott R. Silverman
    Title:  
Chief Executive Officer
       
 
    By:  
 
       
 
    Name:  
William J. Caragol
    Title:  
Acting Chief Financial Officer
   

9



--------------------------------------------------------------------------------



 



Exhibit A-1
Form of Investor Conversion Notice
INVESTOR CONVERSION NOTICE
     The undersigned hereby exercises the right to purchase _______________
shares of Common Stock (“Conversion Shares”) of VeriChip Corporation, a Delaware
corporation (“Company”), upon conversion of _______________ shares of Series A
Preferred Stock. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Convertible Preferred Stock
Purchase Agreement dated September 29, 2009, by and between the Company and the
Investor referred to therein.
     Unless otherwise instructed by the holder, the Company will issue said
shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC) account
of the holder with Depository Trust Company (DTC) pursuant to account
information previously provided to Company by the holder.
 
  By:  

 
Name:  

 
Title:  

 

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Form of Company Conversion Notice
     VeriChip Corporation, a Delaware corporation (“Company”) hereby exercises
the right to cause the purchase of _______________ shares of its Common Stock
(“Conversion Shares”), upon conversion of _______________ shares of Series A
Preferred Stock of the Company held by the holder thereof. Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Convertible Preferred Stock Purchase Agreement dated September 29,
2009, by and between the Company and the Investor referred to therein.
     Unless otherwise instructed by the holder, the Company will issue said
shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC) account
of the holder with Depository Trust Company (DTC) pursuant to account
information previously provided to Company by the holder.
VERICHIP CORPORATION

By:  

 
Name:  

 
Title:  

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Transfer Agent Instructions

 



--------------------------------------------------------------------------------



 



September [ ], 2009
Registrar and Transfer Company
10 Commerce Drive
Cranford, NJ 07016
Attention: Mr. Dan Flynn
     Re: VeriChip Corporation
Ladies and Gentlemen:
     In accordance with the Convertible Preferred Stock Purchase Agreement
(“Purchase Agreement”), dated September 29, 2009, by and between VeriChip
Corporation, a Delaware corporation (“Company”), and Optimus Capital Partners,
LLC, a Delaware limited liability company doing business as Optimus Technology
Capital Partners, LLC (“Investor”), pursuant to which Company may issue shares
of its Series A Preferred Stock (“Preferred Shares”), which Preferred Shares are
convertible into shares (the “Conversion Shares”) of the Company’s common stock,
par value $0.01 per share, this shall serve as our irrevocable authorization and
direction to you (provided that you are the transfer agent of the Company at
such time), to issue the Conversion Shares (such issued shares, the “Common
Shares”). Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Purchase Agreement.
     Specifically, this shall constitute an irrevocable instruction to you to
process any notice of conversion of the Preferred Shares in accordance with the
terms of these instructions. Upon your receipt of a copy of the executed
Conversion Notice from the Company, you shall use your best efforts, on the same
Trading Day that you receive the Conversion Notice, to (A) issue and surrender
to a common carrier for overnight delivery to the address as specified in the
Conversion Notice a certificate, registered in the name of the Investor or its
designee, for the number of shares of Common Stock to which the Investor is
entitled upon conversion of the Preferred Shares as set forth in the Conversion
Notice, or (B) provided you are participating in The Depository Trust Company
(DTC) Fast Automated Securities Transfer (FAST) Program, upon the request of the
Investor, credit such aggregate number of shares of Common Stock to which the
Investor is entitled to the Investor’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Investor causes its bank or broker to initiate the DWAC transaction.
     The Company hereby confirms that certificates representing the Common
Shares shall not bear any legend restricting transfer of the Common Shares
thereby and should not be subject to any stop-transfer restrictions and shall
otherwise be freely transferable on the books and records of the Company,
provided that the Common Shares are registered for resale under the Act, or that
if the Common Shares are not registered for sale under the Act the certificates
representing the Common Shares shall bear the following legend:

 



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
     The Company hereby confirms and you acknowledge that, in the event counsel
to the Company does not issue any opinion of counsel required to issue any
Common Shares free of legend, the Company authorizes you to accept an opinion of
counsel from Luce Forward Hamilton & Scripps LLP.
     The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company’s
transfer agent, until such time as the Company provides written notice to you
and Investor that a suitable replacement has agreed to serve as transfer agent
and to be bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.
     The Company and you hereby acknowledge and confirm that complying with the
terms of this agreement does not and shall not prohibit you from satisfying any
and all fiduciary responsibilities and duties you may owe to the Company.
     The Company and you acknowledge that the Investor is relying on the
representations and covenants made by the Company and you hereunder and that
such representations and covenants are a material inducement to the Investor to
enter into the Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants made hereunder, the Investor would
not enter into the Purchase Agreement and purchase Securities pursuant thereto.
     Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if these Irrevocable Transfer Agent
Instructions were not specifically enforced. Therefore, in the event of a breach
or threatened breach by a party hereto, including, without limitation, the
attempted termination of the agency relationship created by this instrument, in
addition to all other rights or remedies, an injunction restraining such breach
and granting specific performance of the provisions of these Irrevocable
Transfer Agent Instructions should issue without any requirement to show any
actual damage or to post any bond or other security.

 



--------------------------------------------------------------------------------



 



     You may at any time resign as transfer agent hereunder by giving fifteen
(15) days prior written notice of resignation to the Company and the Investor.
Prior to the effective date of the resignation as specified in such notice, the
Company will issue to you instructions authorizing delivery of Common Shares to
a substitute transfer agent selected by, and in the sole discretion of, the
Company. If no successor transfer agent is named by the Company, you may apply
to a court of competent jurisdiction in the State of Delaware for appointment of
a successor transfer agent and for an order to deposit Common Shares with the
clerk of any such court.
     The Company must keep its bill current with you — if the Company is not
current and is on suspension, the Investor will have the right to pay the
Company’s outstanding bill, in order for you to act upon this agreement. If the
outstanding bill is not paid by the Company or the Investor, you have no further
obligation under this agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

            VERICHIP CORPORATION
      By:           Name:           Title:        

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:
Registrar and Transfer Company

By:  

 
Name:  

 
Title:  

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Use of Proceeds Certificate

 



--------------------------------------------------------------------------------



 



VERICHIP CORPORATION
USE OF PROCEEDS CERTIFICATE
     The undersigned, Scott R. Silverman and William J. Caragol, hereby certify
that:
     1. They are the Chief Executive Officer and Acting Chief Financial Officer,
respectively, of VeriChip Corporation, a Delaware corporation (the “Company”).
     2. This Use of Proceeds Certificate (this “Certificate”) is being delivered
to Optimus Capital Partners, LLC doing business as Optimus Technology Capital
Partners, LLC (“Investor”), by the Company, to fulfill the requirement under
Section 2.3(d)(iii) of the Convertible Preferred Stock Purchase Agreement, dated
as of September 29, 2009, between Investor and the Company (the “Purchase
Agreement”). Terms used and not defined in this Certificate have the meanings
set forth in the Purchase Agreement.
     3. On or prior to the date hereof, the Company has delivered to Investor a
Tranche Notice for the purchase by Investor of Tranche Shares upon payment by
the Company to Investor of the Tranche Purchase Price.
     The undersigned do hereby certify that the Tranche Purchase Price will be
used for the following purpose or purposes:
[                                        ].
     IN WITNESS WHEREOF, the undersigned have executed this Certificate this
[___] day of ___, 2009.

          By:  
 
       
 
    Name:  
Scott R. Silverman
    Title:  
Chief Executive Officer
       
 
    By:  
 
       
 
    Name:  
William J. Caragol
    Title:  
Acting Chief Financial Officer
   

 



--------------------------------------------------------------------------------



 



Exhibit F
Tranche Notice

 



--------------------------------------------------------------------------------



 



Dated: [________], 20[__]
Optimus Technology Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
     Re: Tranche Notice
Ladies & Gentlemen:
     Pursuant to the Convertible Preferred Stock Purchase Agreement, dated
September 29, 2009 (“Agreement”) between VeriChip Corporation, a Delaware
corporation (“Company”), and Optimus Capital Partners, LLC, doing business as
Optimus Technology Capital Partners, LLC (“Investor”), Company hereby elects to
exercise a Tranche. Capitalized terms not otherwise defined herein shall have
the meanings defined in the Agreement.
     At the Tranche Closing, Company will sell to Investor [__________________]
Preferred Shares at $10,000.00 per share for a Tranche Amount of $[___].
     On behalf of Company, the undersigned hereby certifies to Investor as
follows:
     1. The undersigned is a duly authorized officer of Company;
     2. The above Tranche Amount does not exceed the Maximum Tranche Amount; and
     3. All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(c) of the Agreement have been satisfied.
     IN WITNESS WHEREOF, the Company has executed and delivered this Tranche
Notice as of the date first written above.

            VERICHIP CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit G
Stock Loan Agreement

 



--------------------------------------------------------------------------------



 



STOCK LOAN AGREEMENT
     This Stock Loan Agreement (“Agreement”) is entered into and effective as of
September 29, 2009 (“Effective Date”), by and between R & R Consulting Partners,
LLC, a Florida limited liability company (“Lending Stockholder”) of VeriChip
Corporation, a Delaware corporation (“Company”), and Optimus Capital Partners,
LLC, a Delaware limited liability company, doing business as Optimus Technology
Capital Partners, LLC (including its designees, successors and assigns,
“Borrower”).
RECITALS
     A . Lending Stockholder holds shares of common stock of Company. In light
of Lending Stockholder’s substantial equity interest in Company, it is in the
best interests of Lending Stockholder to execute this Agreement, inasmuch as
Lending Stockholder will derive substantial direct and indirect benefits from
the commitment made to Company pursuant to a Convertible Preferred Stock
Purchase Agreement to be entered into between Borrower and Company as of the
Effective Date (the “Purchase Agreement”).
     B. As a condition to Borrower entering into the Purchase Agreement, Lending
Stockholder desires to enter into this Agreement and, in order to assist in
protecting the value of its investment in Company, desires to induce Borrower to
enter into the Purchase Agreement.
     C. Borrower desires to borrow and, as a material inducement to Borrower to
enter into the Purchase Agreement, Stockholder desires to lend shares of common
stock of Company to Borrower on the terms and conditions contained herein.
AGREEMENT
     NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, Lending Stockholder and
Borrower agree as follows:
     1. Borrowed Shares.
          a) Upon the request of Borrower in its sole discretion, Lending
Stockholder hereby lends to Borrower [___] shares (“Borrowed Shares”) of freely
tradable common stock, par value $0.01, of Company. Borrowed Shares will be
issued in electronic form, without restriction on resale, and delivered by
Lending Stockholder on the Effective Date, time being of the essence, to a
Deposit/Withdrawal At Custodian (“DWAC”) account with Depository Trust Company
(“DTC”) specified by Borrower. At any time or from time to time after receipt,
Borrower may sell, transfer, assign, encumber or otherwise dispose of the
Borrowed Shares in any manner, at any time, and for any consideration, in
Borrower’s sole discretion; provided, however, that Borrower shall not vote any
Borrowed Shares on any matter.
          b) The aggregate amount of Borrowed Shares under this Agreement shall
not exceed one-third of the aggregate market value of the voting and non-voting
common equity held by non-affiliates of the Company in any 12 month period in
order to ensure compliance with Form S-3 under the Securities Act.

 



--------------------------------------------------------------------------------



 



          c) During the period in which Borrower is in possession of Borrowed
Shares (but not to the extent that Borrower is no longer in possession or
control of any or all such shares), Lending Stockholder shall be entitled to
exercise any and all rights applicable to the Borrowed Shares, including, but
not limited to, the right to vote and receive dividends or distributions.
          d) Lending Stockholder may demand return of some or all of the
Borrowed Shares (or an equal number of freely tradable shares of common stock of
the Company) at any time on or after the six-month anniversary date such
Borrowed Shares were loaned to Borrower; provided, however, no such demand may
be made if there are any shares of Series A Preferred Stock then outstanding. If
a permitted return demand is made, Investor shall return the Borrowed Shares
within three Trading Days after such demand (or an equal number of freely
tradable shares of common stock of the Company).
     2. Fee. Borrower shall pay to Lending Stockholder a fee of $100,000.00 in
cash or by wire transfer of immediately available funds.
     3. Interest; Collateral.
          a) Unless and until all Borrowed Shares are returned to Lending
Stockholder as provided above, outstanding Borrowed Shares will accrue interest
at Two Percent (2.0%) per annum, with the Borrowed Shares valued at the volume
weighted average price (VWAP), calculated based upon the ratio of the aggregate
value of the common stock of Company traded on the Trading Market (as defined in
the Purchase Agreement) to the total volume of such stock traded on such market
for such date (or the nearest preceding date), for the 5 trading days
immediately preceding the Effective Date. Interest is payable if, as and when
Borrowed Shares are returned to Lending Stockholder, in cash or at Borrower’s
sole election in freely tradable shares of common stock of the Company.
          b) As security for the Borrowed Shares, the Borrower shall pledge
certain collateral to Lending Stockholder as described on Schedule 1 hereto.
     4. Pre-payment. Borrower may return the Borrowed Shares to the Lending
Stockholder, in whole or in part, at any time or from time to time, without
penalty or premium.
     5. Representations, Warranties and Covenants of Lending Stockholder.
Lending Stockholder hereby represents, warrants and covenants to Borrower as
follows:
          a) Lending Stockholder has all necessary power and authority to
(a) execute, deliver and perform all of its obligations under this Agreement,
and (b) lend and deliver the Borrowed Shares. Lending Stockholder has such
knowledge and experience in business and financial matters that it is able to
protect its own interests and evaluate the risks and benefits of entering into
this Agreement.

 



--------------------------------------------------------------------------------



 



          b) The execution, delivery and performance of this Agreement by
Lending Stockholder has been duly authorized by all requisite action on the part
of Lending Stockholder, and has been duly executed and delivered by Lending
Stockholder.
          c) The execution and delivery by the Lending Stockholder of this
Agreement does not, and Lending Stockholder’s performance of its obligations
thereunder will not (i) violate any charter documents of Lending Stockholder, as
in effect on the date hereof, or (ii) require any authorization, consent,
approval of or other action of, notice to or filing or qualification with any
state or federal governmental authority, except as have been, or will be, made
or obtained prior to execution hereof.
          d) Except as expressly stated herein, Lending Stockholder is not,
directly or indirectly, receiving any consideration from or being compensated in
any manner by, and will not at any time in the future accept any consideration
or compensation from, Company, any affiliate of Company, or any other person for
entering into this Agreement or lending the Borrowed Shares.
          e) The aggregate amount of Borrowed Shares under any and all Stock
Loan Agreements including without limitation this Agreement, together with all
other shares sold by or on behalf of the Company pursuant to General Instruction
I.B.6. to Form S-3, shall not exceed one-third of the aggregate market value of
the voting and non-voting common equity held by non-affiliates of the Company in
any 12 month period in order to ensure compliance with Form S-3 under the
Securities Act.
     6. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
     7. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature page prior to 5:30 p.m. Eastern time on a business
day and an electronic confirmation of delivery is received by the sender,
(b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 8 on a day that is not a business day or later than 5:30 p.m.
Eastern time on any business day, (c) three business days following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such notices and communications are those set forth on
the signature pages hereof, or such other address as may be designated in
writing hereafter, in the same manner, by such person.
     8. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 



--------------------------------------------------------------------------------



 



     9. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
     10. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
this Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
     12. Termination; Survival. This Agreement shall terminate when the Borrowed
Shares are returned. The representations and warranties contained herein shall
survive until all shares of Borrowed Stock have been returned and all shares of
Series A Preferred Stock issued to Investor or any Affiliate have been converted
or redeemed, whichever occurs first.
     13. Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 



--------------------------------------------------------------------------------



 



     14. Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     15. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Borrower or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     16. Activity Restrictions. Until after the Borrower has returned all
Borrowed Shares to the Lending Stockholder, neither Borrower nor its affiliates
will: (i) vote any shares of common stock of the Company owned or controlled by
it, solicit any proxies, or seek to advise or influence any person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding common stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Lending Stockholder to amend or
waive any provision of this Section 17.
     17. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, understandings, communications and discussions, both oral and
written. No party, representative, attorney or agent has relied upon any
collateral contract, agreement, assurance, promise, understanding or
representation not expressly set forth herein above. The parties hereby waive
all rights and remedies, at law and in equity, arising out of, relating to, or
which may arise as the result of, any person’s reliance on any such assurance.
The parties acknowledge that all prior agreements have been merged into this
Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

          Lending Stockholder:


R & R CONSULTING PARTNERS, LLC
            By:   Scott R. Silverman         Its: Managing Member             

            Borrower:


OPTIMUS TECHNOLOGY CAPITAL PARTNERS, LLC
              By:           Its:            

 



--------------------------------------------------------------------------------



 



         

Addresses for Notice
To Lending Stockholder:
R & R Consulting Partners, LLC
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Attention: Scott Silverman
Fax No.: (561) 805-8001
Email: ssilverman@verichipcorp.com
To Borrower:
Optimus Technology Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, California 90025
Attention: Terry Peizer
Fax No.: (310) 444-5300
Email: info@optimuscg.com
with a copy to:
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention: John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email: jkirkland@luce.com

 



--------------------------------------------------------------------------------



 



Schedule 1
Collateral
Shares of Series A Preferred Stock of Borrower

 